Mr. Justice Matchett delivered the opinion of the court. • 2. Automobiles and garages, § 3* — necessity of showing exercise of due care. In an action for damages caused by a collision between two automobiles, it is necessary for plaintiff to prove that at the time of the accident he was in the exercise of due care. 3. Appeal and error, § 1414* — what weight given findings of trial court. Findings of the trial court, in a case tried without a jury, upon the issue of contributory negligence are entitled to the same weight upon appeal as the verdict of a jury.